This action is before the court on defendant’s motion to dismiss on the ground that plaintiffs claim is barred by the statute of limitations, or in the alternative for summary judgment on the ground that there is no genuine issue as to any material fact. Plaintiff has not responded to this motion.
Plaintiff, Edward D. Cowhig, is a Roman Catholic priest. He was discharged from the Army Chaplain Corps on January 22, 1962, following his voluntary resignation. He now seeks to have that discharge declared null and void and requests that this court remand the action to the Army Board for the Correction of Military Records and direct the board to expunge his records. Plaintiff also seeks money damages in an unspecified amount.
All claims brought against the United States must be commenced within six years after the right of action first accrues or they are barred. 28 U.S.C. § 2401(a) (1976). A claim for active duty pay accrues upon the discharge of the member from the service. Kirby v. United States, 201 Ct.Cl. 527, 531 (1973), cert. denied, 417 U.S. 919 (1974). Since this action was not brought until 18 % years after discharge and the right of action accrued, it is barred by the statute of limitations. We need not address other defenses raised by the government or the merits of the cause of action.
*716it is therefore ordered, that defendant’s motion to dismiss be and the same is granted, plaintiffs petition is dismissed.
Plaintiffs motion to revoke the order of dismissal, etc. was denied April 3,1981.